Order entered January 27, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01402-CR

                         FANCHON ELISE WIMBISH, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 063716

                                        ORDER
       We GRANT Official Court Reporter Paula Thomas’s January 23, 2015 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE